Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 30, 2014

                                      No. 04-14-00785-CV

                                      Mary Ann CASTRO,
                                           Appellant

                                                 v.

                                        Manuel CASTRO,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
        On November 7, 2014, appellant filed a notice of appeal from the trial court’s October
13, 2014 judgment. On December 29, 2014, after her trial attorney was permitted to withdraw,
appellant filed an affidavit of indigency in this court. It appears appellant did not file her
affidavit in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on November 7, 2014, the date the notice of appeal was filed,
or a motion for extension of time to file the affidavit was due in this court fifteen days later, on
November 24, 2014 — the actual fifteenth day, the twenty-second of November, was a Saturday.
See TEX. R. APP. P. 20.1(c)(1), (3).

        We construe the affidavit filed in this court as a motion for extension of time to file the
affidavit in the trial court. Although the affidavit was filed outside the fifteen-day deadline set
forth in Rule 20.1(3), an untimely affidavit of indigence can be “adequate to fulfill the
fundamental purpose of Rule 20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684
(Tex. 2008). Accordingly, we GRANT the motion to extend time to file an affidavit of inability
to pay costs.

         We ORDER the clerk of this court to send copies of the affidavit and this order to the
district clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).
      We further ORDER the deadline for filing a contest to the affidavit of indigence is
January 9, 2015. Any contest must be filed in this court. See TEX. R. APP. P. 20.1(e)(1).



                                               _________________________________
                                               Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court